Citation Nr: 1505946	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  07-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1943.  The Veteran died in October 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2008 the appellant testified before a Veterans Law Judge (VLJ) at a videoconference hearing; a transcript of that hearing is of record.  

The VLJ who held the May 2008 hearing has since retired from the Board.  

The Board wrote to the appellant in February 2014 offering her the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The appellant did not respond.  Thus, the Board will proceed with appellate review.  The undersigned has reviewed the transcript.

In December 2008 the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  She appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, issued in November 2010, the Court set aside the Board decision and remanded the case to the Board for readjudication.

In September 2011 the Board remanded the claim to the RO for additional procedural and substantive development.  

In July 2012 the Board once again denied the appellant's claim for service connection for the cause of the Veteran's death.  She again appealed the denial to the Court.  In a Memorandum Decision, issued in November 2013, the Court set aside the Board decision and remanded the case to the Board for readjudication.

In July 2014 the Board requested an outside medical opinion (OMO) on the issue of whether the Veteran's service-connected acquired psychiatric disability played a principal or contributory role in the Veteran's cause of death.

In September 2014 the OMO examiner responded to the Board's request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has reviewed both the physical claims folder and the "Virtual VA" electronic claims folder in order to ensure a complete review of the evidence.

The Board apologies for the delays in the full adjudication of this case.


FINDINGS OF FACT

1.  The Veteran died in October 2005.  The Veteran's October 2005 final VA hospital clinical documentation indicates that he succumbed to respiratory failure secondary to adult respiratory distress syndrome.


2.  The Veteran's October 2005 death certificate indicates that the immediate cause of death was "adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer."  Congestive heart failure, cardiac arrhythmia, and herpetic pneumonia were noted as "other significant conditions contributing to death but not resulting in the underlying cause."

3.  At the time of the Veteran's death, service connection was in effect for major depression, evaluated as 50 percent disabling, and neurodermatitis, evaluated as 30 percent disabling.  The Veteran's combined service-connected rating was 70 percent.

4.  The competent and credible evidence fails to demonstrate that either the cause of death or contributing factors listed on the Veteran's death certificate or otherwise determined to contribute to the Veteran's death were incurred in or related to his military service, or that a service-connected disability caused or contributed to the Veteran's death.  There is significant evidence against this claim. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 , 1131, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.312(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  

The essential argument in this case is as follows:  The appellant contends that the Veteran's service-connected depression contributed to or led to the development of his fatal esophageal cancer.  In other words, the depression caused cancer. 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran's October 2005 final VA hospital clinical documentation indicates that he was admitted for treatment of pneumonia and an esophageal mass.  The Veteran's condition worsened and he died in October 2005.  He was reported to have succumbed to respiratory failure secondary to adult respiratory distress syndrome.

The Veteran's October 2005 death certificate indicates that the immediate cause of death was "adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer."  Congestive heart failure, cardiac arrhythmia, and herpetic pneumonia were noted as "other significant conditions contributing to death but not resulting in the underlying cause."

At the time of the Veteran's death, service connection was in effect for major depression, evaluated as 50 percent disabling, and neurodermatitis, evaluated as 30 percent disabling.  The Veteran's combined service-connected rating was 70 percent.  However, the record shows that his psychiatric disorder had previously been characterized as psychoneurosis, mixed type, with neurotic atony of the esophagus.  (See December 1968 rating action).

In a February 2006 VA opinion an examiner reviewed the Veteran's certificate of death and an article related to depression and heart disease provided by the appellant and opined:

I am of the opinion that in this case, heart disease was not related to depression.  His cardiac problems were secondary to Adult ADS, Cancer, and Herpetic Pneumonia.  OPINION: The Veterans service connected depression did not substantially or materially contribute to the cause of death.  Nor did it aid or lend assistance to the cause of death.  There is no connection between the service connected conditions and the cause of death.

In a July 2007 VA opinion an examiner reviewed the claims file, including the February 2006 VA examiner's opinion and tabbed information regarding the Veteran's recent illnesses.  The examiner opined that there was no medical correlation between the Veteran's service-connected depression and neurodermatitis and his cause of death, which was adult respiratory distress syndrome secondary to herpetic pneumonia, complicated by malnutrition, [cerebrovascular accidents] which had left the patient bedridden since 2001, and his esophageal carcinoma with hepatic metastasis.  

The examiner concluded that there was no medical basis for any of these conditions being caused by or exacerbated by the service-connected depression and neurodermatitis.

Pursuant to the Court's order, the Board remanded the claim in September 2011 to obtain another medical opinion that addressed whether there was a nexus between the previously service-connected psychoneurosis with neurotic atony of the esophagus and stomach problems and the Veteran's death.  

In a November 2011 opinion of a VA psychologist, the psychologist reviewed the claims files, to include the Veteran's death certificate, the appellant's hearing testimony and statements, treatise evidence submitted by the appellant, medical and research studies, and post-service medical evidence, to include, but not limited to, the above-cited VA opinions, and provided the following opinion: 

Nothing was found in the evidence to suggest that there was a direct, substantial, or significant causal relationship between his mental health diagnosis and his physical problems that led to his death.  There is no significant scientific research evidence supporting the idea that a mental health disorder can be a substantial, direct cause or a physical problem, and there is no evidence to suggest depression or the Veteran's service connected "psychoneurosis" disorder had a direct, significant, or substantial role in causing the Veteran's physical problems, including respiratory distress syndrome due to metastatic esophageal cancer with complications of congestive heart failure, cardiac arrhythmia, and pneumonia, therefore it is less likely than not that the Veteran's mental health problems had any significant causal role in the sequence of health problems that lead to his death.

The appellant submitted a May 2012 opinion of a registered nurse, A.C.  A.C. reviewed the Veteran's certificate of death, relevant medical records, including the November 2011 VA psychologist's opinion, treatise evidence, and medical and research studies.  A.C. concluded that the Veteran's in-service and post-service gastrointestinal symptoms were the result of his long-standing psychiatric problems (i.e., anxiety and depression), which increased his risk of gastroesophageal reflux disease (GERD) which, in turn, caused Barrett's esophagus, which contributed to the fatal diagnosis of esophageal cancer.

The undersigned has reviewed this opinon in prodigious detail.  It appears that nurse is maintaining that (A) the psychiatric problems (i.e., anxiety and depression) caused (B) gastrointestinal symptoms, that (B) gastrointestinal symptoms caused (C) GERD, that (C) GERD caused (D) Barrett's esophagus, and finally that (D) Barrett's esophagus caused (E) esophageal cancer, leading to the Veteran's death.

A.C. cited multiple scientific research studies that supported a link between mental health disorders and physical problems.  A.C. maintained that while psychiatric problems might not always directly cause a physical problem, they could substantially contribute to one's development.  A.C. referenced a study that showed that an anxiety disorder could trigger biological processes that contributed to or increased the likelihood of the development of certain physical illnesses, such as changes in the hypothalamic-pituitary axis system or alterations in the autonomic nervous system activity.

In July 2014, after a Court remand, the Board requested an outside medical opinion of a gastroenterologist to specifically address A.C.'s May 2012 opinion, and the legal requirement of whether it is at least as likely as not that the Veteran's service-connected depression (originally characterized as psychoneurosis, mixed type, with neurotic atony of the esophagus) played either a principal or contributory role in the Veteran's cause of death.

In a September 2014 outside medical opinion, Dr. J.O. opined that "the Veteran's service-connected disability or psychiatric illness did not clearly (i.e. with a 50% or greater degree of probability) play either a principal or contributory role in the Veteran's cause of death."

Dr. J.O. detailed evidence of the Veteran's lifelong GI symptoms beginning in January 1943.  She also detailed specific GI testing results that were reviewed dating from February 1943 to September 2005.  Dr. J.O. summarized that, at the time of death, the Veteran had the following GI diagnoses: aerophagia (air swallowing), hiatal hernia, GERD, Barrett's esophagus and esophageal adenocarcinoma.

Next, Dr. J.O. provided detailed background information on GERD.  A Venn Diagram showed the Veteran's symptoms as described in 1943, and symptoms seen with a diagnosis of GERD.  Dr. J.O. noted that the overlap represented psychiatrically-induced gastrointestinal conversion (somatization) symptoms.  The Venn Diagram clarifies that while there is overlap between the physical manifestation of the psychiatric disability and GERD, the two are separate diagnoses.

Dr. J.O. discussed the Veteran's development of GERD and cited studies noted that "there is no convincing medical evidence that depression is a substantial risk factor for causing GERD."  Dr. J.O. also discussed the Veteran's 1943 diagnosis of "neurotic atony of the esophagus" which "does not equate with any current gastrointestinal diagnosis or with current concepts in gastroenterology."  

Next, Dr. J.O. addressed the medical literature cited by A.C. in her May 2012 opinion.  Dr. J.O. noted that the Avidan study implies that patients had functional heartburn, not that "psychiatric patients in the study had actual GERD," as was claimed by A.C.  With regard to the Jansson study, Dr. J.O. discussed the main points of the study and concluded that "this study does not provide strong support for the hypothesis that anxiety or depression caused the Veteran's GERD."  

Similarly, after a discussion of the Sareen study, Dr. J.O. concluded that "this article does not provide support that anxiety caused the Veteran's gastrointestinal symptoms or the GERD that he developed at some point in time or the ultimate development of Barrett's esophagus and esophageal adenocarcinoma."

Dr. J.O. also addressed A.C.'s statement that "both vomiting and belching increases the risk of GERD."  After discussing several studies and academic sources, including one of the National Cancer Institute, Dr. J.O. concluded that "GERD can cause vomiting and belching rather than vomiting and belching causing GERD."

Dr. J.O. summarizes her findings and opinions as follows:

According to the National Alliance on Mental Illness . . . ~ 18.1% of American Adults live with anxiety disorders and ~6.7% live with major depression.  It is well known that patients with psychiatric diagnoses can experience symptoms of nausea and vomiting.  According to The National Institutes of Health . . . 20% of the population has reflux symptoms at least weekly.  A portion of these individuals will have GERD.  Therefore, it is to be expected that a very large number of individuals will carry both a psychiatric diagnoses and a diagnosis of GERD, each of which have evolved independently of the other.  The overlapping symptoms of these entities can make it difficult to ascertain exactly when each of the entities first evolved, especially when endoscopic evaluation, a PPI trial, and esophageal reflux monitoring can't be or aren't carried out to clarify whether there is GERD present or whether the symptoms are functional in nature.  However, based upon the characteristic symptoms of GERD that the Veteran had developed by the late 1940's, his documented hiatal hernia and his eventual diagnosis of Barrett's esophagus, it is my opinion that actual GERD and not vomiting or belching related to psychiatric diagnoses was the likely (i.e. 50% or greater) principle or contributory cause of the Veteran's death.  I do not agree with A.C.'s May 2012 conclusions or opinion that the Veteran's service connected disability or psychiatric diagnoses were the driving force behind the Veteran's eventual development of Barrett's esophagus and esophageal adenocarcinoma.

The Board finds the September 2014 outside medical opinion to provide highly probative evidence against the appellant's claim.  Dr. J.O. reviewed the considered the entire clinical evidence, as is clear in the detailed opinion, including the May 2012 opinion of A.C.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board acknowledges that A.C.'s opinion provides evidence in support of a finding that the Veteran's service-connected depression ultimately led to the development of his fatal esophageal cancer.  However, as noted in the Court's November 2013 Memorandum Decision, A.C.'s opinion does not address whether the Veteran's service-connected psychiatric problems and multiple conditions derivative thereto "meet the regulatory requirements of § 3.312 for cause of death."

Given that this case has been repeatedly before the Court, the Board believes it must be clear regarding it findings and the probative value of the medical opinion of A.C.:  Following a detailed review of this report, the Board finds that the medical opinion of A.C. is entitled to very low probative value.  The connections between different problems are (at best) highly tentative and the articles used (as noted above) to support the opinion have little coherent connection to the conclusions reached.  The opinion appears to have made a conclusion first and then attempted to rationalize it using logic that is dubious.  A plain reading of the second-to-last paragraph of A.C.'s opinion, which attempts to connect one problem, to another problem, to another problem, to another problem, to yet another problem, that then leads to the Veteran's death, leaves a distinct impression that the medical provider is attempt to rationalize an opinion of ambiguous validity.  The mere citations of medical studies that have restricted applicability to this case does not advance the validity of the reasoning of A.C.

In contrast, the September 2014 outside medical opinion more directly answers the question of whether the Veteran's service-connected depression played either a principal or contributory role in the Veteran's cause of death.  

Further, the September 2014 outside medical opinion specifically addresses the supporting evidence used by A.C. and A.C.'s various opinions and provides thorough rationale in disagreeing with A.C.'s conclusions.  Accordingly, the Board finds that the September 2014 outside medical opinion is the most probative medical evidence of record, clearly.

The Board also finds that September 2014 outside medical opinion outweighs the appellant's lay assertions regarding the cause of the Veteran's death.  The appellant's contention as to the Veteran's cause of death is based upon her own beliefs and her familiarity with the late Veteran's medical history.  As for the appellant's opinion that the Veteran's service-connected psychiatric disorder increased his health risks and, ultimately, led to the development of his fatal esophageal cancer, the Board acknowledges that she has some medical background in that she has been trained as a licensed practical nurse.  Thus, her medical training provides her with some medical competence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

As noted above, the matter at hand involves complex medical assessments that require medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation in psychiatric illnesses or gastrointestinal disabilities that is necessary to make medical diagnoses or present opinions regarding complex medical issues, such as here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007). The November 2011 VA opinion was provided by a VA psychologist who has specialized medical expertise regarding psychiatric illnesses and the September 2014 outside medical opinion was provided by a gastroenterologist.  Further, and as noted above, both opinions obtained by the VA were based upon a review of the claims files, to include all of the appellant's statements and hearing testimony and medical treatises.  Finally, as discussed above, the rationale for the September 2014 outside medical opinion addresses the May 2012 opinion of A.C., and is fully articulated and based upon sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion ... accurate medical history offered by the Veteran).

This decision is not meant to detract from the Veteran's honorable service, from February to October 1943, more than 70 years ago, or the gastrointestinal-related pain and symptoms he had during his lifetime.  However, the Board must make its decision based on the evidence and the law; it is without authority to grant benefits on an equitable basis. 

Put simply, the evidence of record weighs toward a finding that the Veteran's depression did not contribute substantially or materially to the development of metastatic esophageal cancer, which led to the Veteran's ultimate demise.

For these reasons, service connection for the cause of the Veteran's death is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2011 post adjudication letter, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also informed her of how to establish an effective date as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for service connection for the cause of a Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a disability not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The October 2011 letter met the Hupp requirements with respect to the appellant's claim for service connection for the cause of the Veteran's death as it informed her of the disabilities that the Veteran was service-connected for during his lifetime.  In addition, since providing the additional Hupp notice, the RO readjudicated the appellant's claim in a March 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

With respect to VA's duty to assist the appellant with respect to her cause of death claim, VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence related to her claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  As the Veteran is deceased, a medical examination is not obtainable.  However, pursuant to the Board's September 2011 and July 2012 remand directives, a medical opinion was provided by a VA psychologist in November 2011 and an outside medical opinion was provided by a gastroenterologist in September 2014.  Copies of these reports have been associated with the claims file.  In addition, in May 2012, the appellant's attorney submitted a private medical opinion in support of the appellant's claim.  A copy of this report is also contained in the claims file. 

In this regard, it is essential to note not simply one medical opinion, or any one part of any one of many medical opinions in this case, but the evidence as a whole, not only in terms of the adequacy of one part of a detailed medical opinion, but also in terms of the Appellant's central contention, the cogency (or lack thereof) of that contention, and the extensive efforts VA has undergone, over many years, expediting this case over other Veterans claims, in order to address fully this contention.  In this context, it would be difficult to state that the VA has failed in its duty to assist the Appellant.  

Based on the above, the appellant has been afforded adequate opinions.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2008 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


